DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (1) KNOX et al. (US 2017/0276588 A1) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the optical projector so as to detect a back-scattered portion of the beam of light scattered by objects passing therethrough; and a processor configured to determine whether foreign object debris enters the aircraft engine inlet based on a comparison of a threshold value with a signal indicative of the back-scattered portion generated by the optical detector” along with all other limitations of the claim. 
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “aligned with the optical projector so as to detect a back- scattered portion of the beam of light scattered by objects passing therethrough; and a processor configured to determine whether foreign object debris enters the aircraft engine inlet based on a comparison of a threshold value with a signal indicative of the back-scattered portion generated by at least one of the plurality of optical detectors” along with all other limitations of the claim. 
As to claim 15, the prior arts alone or in combination fail to disclose the claimed limitations such as, “aligned with the optical projector, a back-scattered portion of the beam of light scattered by objects passing therethrough; and determining, via a processor, whether foreign object debris enters the aircraft engine inlet based on a comparison of a threshold value with a signal indicative of the back-scattered portion generated by the optical detector” along with all other limitations of the claim. 


(1) KNOX et al. only teaches: a primary light source, at least one light sensor configured to detect light scattered from the beam from the primary light source, and a reflector configured such that at least a portion of the beam from the primary light is reflected across the volume being monitored toward the light sensor…¶0070; a supervising system adapted to determine if the beam is at least partly obscured by an intrusion on the basis of the determined light intensity. The means for determining the intensity of the light received from the primary light source can be a photo-detector. The system can include a reflector to reflect the beam towards the means for determining the intensity of the light received from the primary light source…¶0080.

Claims 2-10, 12-14 and 16-20 are allowable due to their dependencies. 
The closest references, (1) KNOX et al. and (2) Knox et al. (US 2011/0058167 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886